ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
| Respondent misused his client trust account by keeping his earned fees and other personal funds in the account and paying his secretary’s salary directly from the account. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline, in which the parties stipulated that respondent has violated Rules 1.15(a) and (b) of the Rules of Professional Conduct, and that the misconduct was negligent. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that William C. Monroe, Louisiana Bar Roll number 9555, be and he hereby is publicly reprimanded. It is further ordered that respondent shall attend the next available session of Trust Accounting School offered by the Louisiana State Bar Association’s Practice Assistance Counsel.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.